HINCKS and LUMBARD, Circuit Judges.
The motion to recall the mandate and clarify the opinion and judgment is denied, the moving party to pay the costs of printing the plaintiffs’ brief. There is no merit whatsoever to the contention of the defendant Sales Affiliates, Inc. Judge Kaufman, D.C., 159 F.Supp. 582, has correctly interpreted our opinion and it needs no clarification. This is the second such motion to delay the proceedings. It is desirable that the District Court proceed forthwith in accordance with our opinion, 247 F.2d 940, filed on September 5, 1957.